DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement (IDS)
The information disclosure statement submitted on September 30, 2021, has been considered by the Examiner and made of record in the application file.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 11, 12, 14-16, 22, 27, 28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Rong et al., US 20180184415 A1, hereinafter “Rong,” in view of Zhu et al., US 10536946 B2, hereinafter “Zhu.”
Consider claim 1. 	Rong discloses:
a method of wireless communication performed by a user equipment (UE) (See paragraph [0011]: Systems and methods of performing handover for a user equipment between hyper cells are provided), comprising: 
transmitting, to a base station, a request for a cell switch (See paragraph [0055]: For an active UE obtaining service from multiple hyper cells for different services, the UE can perform respective handovers from multiple source hyper cells to one or more target hyper cells. A handover may be initiated by a handover request message in which the UE may indicate a desired target hyper cell to the network...) based at least in part on a trigger condition associated with an uplink-only cell switch being satisfied (See paragraph [0121]: In another embodiment, the UE sends a message to the network to request for a new connection ID or to indicate that it is moving into another hyper cell. Such a message may be triggered by a condition pre-defined or indicated by the network...).
Although Rong discloses performing the uplink-only cell switch (-cell switch reads on handover- See paragraph [0058]: In some embodiments, a UE may perform handover in multiple types of hyper cells at a time... See also paragraphs [0096] and [0097]: FIG. 18 shows an example of a procedure 1800 provided by an embodiment for handover in the uplink from one hyper cell to another without handover in the downlink...), he is silent regarding the handover based at least in part on a physical-layer or medium-access-control layer inter-cell mobility operation.
Zhu, in related art, suggests performing handover based at least in part on a physical-layer or medium-access-control layer inter-cell mobility operation (See column 8 lines 25-32: In example embodiments, RAN slice manager 150 is configured to implement RAN slicing to effect one or more of the following functions: service isolation within a carrier, dynamic radio resource allocation taking slices into account, a mechanism for a radio access network abstraction, per-slice based cell association, a handover mechanism at the physical layer and a per-slice state machine).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Zhu’s teachings in relation to the claimed invention, thus providing methods and systems for allocating resources in a Radio Access Network that includes associating each of a plurality of services with a slice that is allocated a unique set of network resources and transmitting information in the Radio Access Network for at least one of the services using the slice associated with the at least one service, as discussed by Zhu (See Abstract).
Consider claim 3. Rong in view of Zhu teaches claim 1; and Rong further suggests wherein the request for the cell switch is a request for an uplink-only cell switch (see paragraph [0100]: In step 4, the source hyper cell 1804 sends an uplink handover request message to the target hyper cell 1806. This message may indicate that uplink handover without downlink handover is requested).
Consider claim 4. Rong in view of Zhu teaches claim 1; Rong further suggests wherein performing the uplink-only cell switch is based at least in part on information configuring the uplink-only cell switch (see paragraph [0015]: In some embodiments, the handover in either aspect referred to above is from a source cell to a target cell for a first service while continuing to use another cell for a second service. In other embodiments, the handover in either aspect referred to above is from a source cell to a target cell for a first service while continuing to use the target cell for a second service. In other embodiments, the handover in either aspect referred to above is from a source cell to a target cell for uplink communications for a service while continuing to use the source cell for downlink communications for the service. In some embodiments, the handover in either aspect referred to above is from a source cell to a target cell for downlink communications for a service while continuing to use the source cell for uplink communications for the service. Further embodiments provide a user equipment configured to perform one of the methods summarized above or disclosed herein. Further embodiments provide an access network configured to perform one of the methods summarized above or disclosed herein); and Zhu further suggests wherein the method further comprises receiving the information configuring the uplink-only cell switch using at least one of: radio resource control signaling, a medium access control control element, or downlink control information (see column 8 lines 25-32: In example embodiments, RAN slice manager 150 is configured to implement RAN slicing to effect one or more of the following functions: service isolation within a carrier, dynamic radio resource allocation taking slices into account, a mechanism for a radio access network abstraction, per-slice based cell association, a handover mechanism at the physical layer and a per-slice state machine).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Zhu’s teachings in relation to the claimed invention, thus providing methods and systems for allocating resources in a Radio Access Network that includes associating each of a plurality of services with a slice that is allocated a unique set of network resources and transmitting information in the Radio Access Network for at least one of the services using the slice associated with the at least one service, as discussed by Zhu (See Abstract).
Consider claim 5. Rong in view of Zhu teaches claim 4; and Rong further suggests wherein the information configuring the uplink-only cell switch identifies at least one of: a remote radio head for a target uplink cell of the uplink-only cell switch, a physical cell identifier for the target uplink cell, or a synchronization signal block for the target uplink cell (see paragraphs [0055], [0117], and [0118]).
Claim 11 claims a method performed by a base station which the user equipment performing the method of claim 1 connects with; therefore similar rejection rationales applies.
Consider claim 12. Rong in view of Zhu teaches claim 11; and Rong further suggests configuring the UE with information indicating the trigger condition (See paragraph [0121]: In another embodiment, the UE sends a message to the network to request for a new connection ID or to indicate that it is moving into another hyper cell. Such a message may be triggered by a condition pre-defined or indicated by the network...).
Consider claim 14. Rong in view of Zhu teaches claim 11; and Rong further suggests wherein receiving the request for the cell switch includes receiving uplink control information that indicates the uplink-only cell switch is to be performed (see paragraph [0100]: In step 4, the source hyper cell 1804 sends an uplink handover request message to the target hyper cell 1806. This message may indicate that uplink handover without downlink handover is requested).
Consider claim 15. Rong in view of Zhu teaches claim 11; Zhu further suggests transmitting the information configuring the uplink-only cell switch using at least one of: radio resource control signaling, a medium access control control element, or downlink control information (see column 8 lines 25-32: In example embodiments, RAN slice manager 150 is configured to implement RAN slicing to effect one or more of the following functions: service isolation within a carrier, dynamic radio resource allocation taking slices into account, a mechanism for a radio access network abstraction, per-slice based cell association, a handover mechanism at the physical layer and a per-slice state machine); and Rong further suggests wherein the information configuring the uplink-only cell switch identifies at least one of: a remote radio head for a target uplink cell of the uplink-only cell switch, a physical cell identifier for the target uplink cell, or a synchronization signal block for the target uplink cell (see paragraphs [0055], [0117], and [0118]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Zhu’s teachings in relation to the claimed invention, thus providing methods and systems for allocating resources in a Radio Access Network that includes associating each of a plurality of services with a slice that is allocated a unique set of network resources and transmitting information in the Radio Access Network for at least one of the services using the slice associated with the at least one service, as discussed by Zhu (See Abstract).
Consider claim 16. Rong in view of Zhu teaches claim 11; and Rong further suggests determining the information configuring the uplink-only cell switch based at least in part on a reference signal received power associated with a synchronization signal block corresponding to a physical cell identifier for a target uplink cell of the uplink-only cell switch (see paragraph [0119]: In one embodiment, the UE sends an uplink reference signal for the network to detect. The network may make a decision on whether the UE should be served by another hyper cell based on the measurement results of one or more access points in a hyper cell. If the network decides to use another hyper cell to serve the UE, it may send a message to inform the UE of the target hyper cell it shall be associated with (in some embodiments this message will include an ID of the selected hyper cell). The message may contain a new connection ID for the UE to use in the target hyper cell. The message may also indicate the condition for this new connection ID to be applied. E.g., it may indicate that this new connection ID should be applied when the reference signal received power (RSRP) of the source hyper cell is below a threshold, when the reference signal received quality (RSRQ) of the target hyper cell is above a threshold, or when a timer times out, or any combination of the above. The message may also indicate the ID of the target hyper cell(s) that the new connection ID can be used in).
Claim 22 claims a user equipment for performing the method of claim 1; therefore similar rejection rationales applies.
Claim 27 claims a base station for performing the method of claim 11; therefore similar rejection rationales applies.
Consider claim 28. Rong in view of Zhu teaches claim 27; and Rong further suggests configuring the UE with information indicating the trigger condition (See paragraph [0121]: In another embodiment, the UE sends a message to the network to request for a new connection ID or to indicate that it is moving into another hyper cell. Such a message may be triggered by a condition pre-defined or indicated by the network...).
Consider claim 30. Rong in view of Zhu teaches claim 27; and Rong further suggests wherein receiving the request for the cell switch includes receiving uplink control information that indicates the uplink-only cell switch is to be performed (see paragraph [0100]: In step 4, the source hyper cell 1804 sends an uplink handover request message to the target hyper cell 1806. This message may indicate that uplink handover without downlink handover is requested).
Allowable Subject Matter
Claims 2, 6-10, 13, 17-21, 23-26, and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Pertinent Prior Art
The following references, although not relied upon, are considered to be pertinent prior art since they disclose subject matter related to the invention claimed by the present application, i.e., base station scheduling and network slicing in cellular communications.
US 11252717 B2		US 10743225 B2		US 10623149 B2
US 8908635 B2		US 8626171 B2		US 20090131059 A1
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Amancio González, whose telephone number is (571) 270-1106. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.     
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez, can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/AMANCIO GONZALEZ/
Primary Examiner, Art Unit 2642
July 2, 2022